USCA4 Appeal: 22-6343      Doc: 9         Filed: 07/26/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6343


        RONALD DENNIS WILLIAMS,

                             Petitioner - Appellant,

                      v.

        SHANTICIA HAWKINS,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:20-hc-02160-BO)


        Submitted: July 21, 2022                                            Decided: July 26, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Ronald Dennis Williams, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6343         Doc: 9      Filed: 07/26/2022     Pg: 2 of 2




        PER CURIAM:

               Ronald Dennis Williams seeks to appeal the district court’s order dismissing as

        untimely his 28 U.S.C. § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9

        (2012) (explaining that § 2254 petitions are subject to one-year statute of limitations,

        running from latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)).

        The order is not appealable unless a circuit justice or judge issues a certificate of

        appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”          28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez, 565

        U.S. at 140-41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Williams has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2